Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims on 11/18/2021, have been considered but are moot because the new ground of rejection since, new grounds of rejection have been applied to the amended claims.
Presented claims 1-3, 6-10, 12-17 and 19-23.
Amended Independent claims 1, 8 and 15
Cancelled claims 4, 11 and 18
Amended dependent claims 2-3, 5, 7, 10, 12-14, 16-17
Original dependent, claims 6, 13 and 20
New claims 21-23

	The examiner offers an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution, as well as record any clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12 and 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al. (US 2013/0332487) in view of Kumar et al. (US 10,924,275, FD 9/28/2018).
Regarding claims 1, 8 and 15, Ramesh discloses a computer-implemented method, implemented in code on a system with processor and memory (0032-0033) for processing a data query, comprising:

O	 receiving, by one or more computing devices, the data query including a snapshot query


O	taking, by the one or more computing devices, a snapshot based on the snapshot query being received for a first time (at a time of the query, @ 220) and satisfying snapshot conditions

See 0024, condition step 225, Expired???, Yes, takes a snapshot and Generates an output Report step 230, with updated snapshot at 228, alternatively condition No, indicates Not expired or an available status to, a snapshot in accord with, “the Expiration Rule”).

SEE 0024, snapshot, updated in view of, expiry time, data is updated due to being expired and/or deleted

deleted, and then re inserted into the snapshot table.”

storing, by the one or more computing devices, the snapshot into the snapshot storage, wherein the snapshot contains more than a predetermined number of rows 

(0016 of a Materialized View, 0022, Row Level Aggregate) and

O 	extracting, by the one or more computing devices, data from a data storage based on the snapshot (step 230, Report)

SEE abstract (query or queries, to report, 0002) and 0058, 

Row Level Summary (Of the Rows)



Ramesh is deemed to meet as claimed but, fails to particularly teach, as amended, wherein, Kumar teaches and is deemed to render the differences obvious in view of the related teachings,


Kumar teaches to, to request by Query, by applying to obtain, utilizing, a manifest file that specifies, physical storage locations for a snapshot data in order to access and return the data, as requested.

	Note Kumar teaches, snapshots @ time points (events), can be combined together or with the initial snapshot to reconstruct the entire volume.
	
The locating (in object storage in buckets or accessed through API), based on request for snapshot type data (snapshot request), is through, a manifest (or TOC), adapted to store, incremental snapshots, directed to an entire volume.

US 10924275

Note, incremental, snapshots are of changed data
 
Description Paragraph - DETX (29):
snapshots may not be accessible within user buckets, and instead are accessible through the application programming interface ("API") of the block store servers 105. In one example, snapshots are implemented as incremental records of data within a volume. Illustratively, when the first snapshot of a volume is taken, all blocks of the volume that contain valid data are copied as one or more objects to the object storage servers 110, and then a snapshot "table of contents" or " manifest" file is written to the object storage servers 110 that includes a record of the one or more objects, as well as the blocks of the volume to which each of the one or more objects correspond. Due to the use of incremental snapshots, when the subsequent snapshots are taken of the same volume, only the blocks that have changed since the first snapshot need by copied to the object storage servers 110, and the table of contents or manifest file can be updated to point to the latest versions of each data block (or a second table of contents or manifest file can be created, enabling the initial table of contents or manifest file to remain as a record of a prior version of the volume). An initial snapshot can be used to reconstruct the volume at the time of the initial snapshot, or snapshots from subsequent time points can be combined together or with the initial snapshot to reconstruct the entire volume at any individual subsequent point in time. In this way snapshots can serve as both incremental backups and a full backup of a given volume. 


Note the data is referred to as being of, “physical storage locations”, 

“…a manifest file that specifies the physical storage locations of different portions of the snapshot corresponding to different blocks of the volume.”
	
Description Paragraph - DETX (53):
With continued reference to FIG. 3, illustrative interactions 300 are depicted for creation of an unencrypted volume from an unencrypted snapshot and/or unencrypted source volume. It will be appreciated that the interactions 300 can be repeated for each unencrypted target to hydrate from this source volume, and these multiple instances of the interactions 300 may be interleaved to support parallel hydration. The interactions of FIG. 3 begin at (1), where a user 325 submits a create volume request to the control plane 155. In response to the request, at (2) the control plane 155 obtains the snapshot ID and source volume ID that will be used in the hydration process. For example, the control plane 155 can select from among a pool of source volumes based on its network distance to the target volume, current bandwidth usage (e.g., number and type of target volumes currently hydrating from that source volume), and history of successful or unsuccessful hydrations, to name a few factors. Further, the control plane 155 may query the object storage servers 110 for snapshot information can including a manifest file that specifies the physical storage locations of different portions of the snapshot corresponding to different blocks of the volume. 


Query … server … for snapshot information, utilizing (a manifest or file, or TOC), that specifies the physical storage locations, of different portions of the snapshot.

	Therefore, as understood, there are snapshots that, comprise portions (in view of being incremental holding differences), wherein their storage locations is obtained, through a query process (or requests and response), to locate the physical locations, directed the requests and access to (result based on the request), directed to, Snapshots (having portions), wherein the locations are taught, as being physical, as claimed.
 
Description Paragraph - DETX (68):
In response to the request, at (2) the control plane 155 obtains the snapshot ID and volume ID that will be used in the hydration process. For example, the transform fleet 160 can select a particular source volume that corresponds the snapshot (for pre-existing source volumes) or create a new source volume. As described above, a particular source volume can be selected from among a pool of source volumes based on its network distance to the target volume, current bandwidth usage (e.g., number and type of target volumes currently hydrating from that source volume), and history of successful or unsuccessful hydrations, to name a few factors. Further, the control plane 155 may query the object storage servers 110 for snapshot information can including a manifest file that specifies the physical storage locations of different portions of the snapshot corresponding to different blocks of the volume. 

SEE Fig. 2, request (205), directed to at least one Snapshot



Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ramesh with the teachings Kumar, to perform the step as claimed, in response to query (request), to identify physical locations of at least some of the data requested in the query, wherein the snapshot includes the physical locations (in order to extract or access), in view of, “control plane 155 may manifest file that specifies the physical storage locations of different portions of the snapshot corresponding to different blocks of the volume”, Kumar, since, enhances the operation of Ramesh, in view of managing resources vs. data, supporting backup, fault tolerance, the stored data is physically stored but, associated with, “the control plane 155 can select from among a pool of source volumes based on its network distance to the target volume, current bandwidth usage (e.g., number and type of target volumes currently hydrating from that source volume), and history of successful or unsuccessful hydrations, to name a few factors”, response to snapshot information requests.

Regarding claim 5, 12 and 19, the combination with Ramesh is deemed to further render obvious, wherein the snapshot comprises business keys that contain physical locations of the data of the at least some of the data.
Note, interpreted as, Snapshot location data (referred to as Keys), at 0011, teaches, “…where the tables are located, and other pertinent information…” 

Claims 21-23 (new claims) and claims 2, 3, 9-10, 16-17 (its dependents) and rejected under 35 U.S.C. 103 as being the combination of Ramesh and Kumar, as applied above and further in view of Bettaiah (US 10,924,275, FD 9/28/2018).

Regarding claims 21-23 (New), the combination as applied fails to address above, wherein the taking the snapshot further comprises determining that the snapshot query is received for a first time and that the snapshot query satisfies snapshot conditions, SNAPSHOT CONDITIONS.

Bettaiah teaches the concepts of, wherein queries, are adapted to be, received for a first time (and saved), as well as, determining the query satisfies conditions, associated with saving queries, deemed obvious against SNAPSHOT type data.


FIG. 10T illustrates an example of a GUI of a service monitoring system for defining a search query using a saved search, in accordance with one or more implementations of the present disclosure.
Col. 20, line 55-
Note, “a triggering condition can be applied to the data produced by the search query to determine whether the produced data satisfies the triggering condition” or, teaches, 
if the data produced by the search query satisfies the triggering condition, a notable event can be generated.”

Description Paragraph - DETX (317):
Implementations of the present disclosure are described for providing a GUI that presents notable events pertaining to one or more KPIs of one or more services. Such a notable event can be generated by a correlation search associated with a particular service. A correlation search associated with a service can include a search query, a triggering determination or triggering condition, and one or more actions to be performed based on the triggering determination (a determination as to whether the triggering condition is satisfied). In particular, a search query may include search criteria pertaining to one or more KIPs of the service, and may produce data using the search criteria. For example, a search query may produce KPI data for each occurrence of a KPI reaching a certain threshold over a specified period of time. A triggering condition can be applied to the data produced by the search query to determine whether the produced data satisfies the triggering condition. Using the above example, the triggering condition can be applied to the produced KPI data to determine whether the number of occurrences of a KPI reaching a certain threshold over a specified period of time exceeds a value in the triggering condition. If the produced data satisfies the triggering condition, a particular action can be performed. Specifically, if the data produced by the search query satisfies the triggering condition, a notable event can be generated. Additional details with respect to this "Incident Review" interface are provided below with respect to FIGS. 34O-34T. 

SEE saved search

Description Paragraph - DETX (368):
In another implementation, the computing machine automatically (without any user input) identifies one or more aliases for an entity in machine data, and can execute a search query from a saved search to extract data to identify an alias for an entity in machine data from one or more sources, and automatically create an entity definition for the entity based on the identified aliases. Some implementations of creating an entity definition from importing a data file and/or from a saved search are discussed in greater detail below in conjunction with FIG. 16. 

Description Paragraph - DETX (470):
At block 25002, the computing machine performs a search query to produce a search result set. The search query can be performed in response to user input. The user input can include a user selection of the type of search query to use for creating entity definitions. The search query can be an ad-hoc search or a saved search. A saved search is a search query that has search criteria, which has been previously defined and is stored in a data store. An ad-hoc search is a new search query, where the search criteria are specified from user input that is received via a graphical user interface (GUI). Implementations for receiving user input for the search query via a GUI are described in greater detail below in conjunction with FIGS. 10S-10T. 

Description Paragraph - DETX (505):
The search query can be an ad-hoc search or a saved search. As described above, a saved search is a search query that has search criteria, which has been previously defined and is stored in a data store. An ad-hoc search is a new search query, where the search criteria are specified from user input that is received via a graphical user interface (GUI). 


SEE new queries, when a new search is saved to the data store, the list 29007 is updated to include the newly saved search.


Description Paragraph - DETX (507):
FIG. 10T illustrates an example of a GUI 29000 of a service monitoring system for defining a search query using a saved search, in accordance with one or more implementations of the present disclosure. GUI 29000 includes a GUI element (e.g., a button) 29005, which when selected, displays a list 29007 of saved searches to select from. The list 29007 of saved searches corresponds to searches that are stored in a data store. In one implementation, the list 29007 of saved searches includes default saved searches. In one implementation, when a new search is saved to the data store, the list 29007 is updated to include the newly saved search--that is to say, the content of list 29007 is populated dynamically, in whole or in part. 


To, define queries (w/Button).

Description Paragraph - DETX (509):
When a search query has been defined, for example, as user input received for an ad-hoc search via text box 28009, or from a selection of a saved search, and when a time range has been selected, the search query can be executed in response to the activation of button 28013. The search result set produced by performing the search query can be displayed in a results portion 28050 of the GUI 2800, as described in greater detail below in conjunction with FIG. 10U. 

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied with Ramesh with the teachings of Bettaiah, to perform as claimed, and to,
Receive (requests), for a first times (and saved), as well as, determining the query satisfies conditions, associated with saving queries, deemed obvious against SNAPSHOT type data in query using a saved search”, as well as to, as claimed, wherein, “queries satisfy conditions”, such as directed to the concept of, “if the data produced by the search query satisfies the triggering condition, a notable event can be generated”, as taught by Bettaiah, while saving queries, provides additional advantages, associated with, “…a saved search, and when a time range has been selected, the search query can be executed in response to the activation of button 28013…”.
Regarding dependent claim 2 (of claim 21), claim 9 (of claim 22) and claim 16 (of claim 23), the combination as applied with, the combination as applied with Ramesh is deemed to further render obvious as claimed, wherein the determining that the data query is the snapshot query is based on a snapshot

O query indicator (“data of Interest”) in the data query

Or,

O an amount of data requested by the data query


SEE abstract (based on attributes) and steps 222, 226

Note query, indicates, on the source data set, 0003, 0005 and 0009 w/SQL and 0012 and, complex user queries, defining, “...filters on a report that is generated by the conventional reporting tools and for performing a join function on multiple tables of the database...”) or defining the data of interest.


wherein the snapshot conditions are based on, 

an availability of the snapshot storage (step 226) 

Or

a minimal number of rows of the data requested by the snapshot query



SEE above and step (decision 226, Snapshot is available or not based on Expired?? 
Ramesh is deemed to further disclose, snapshot storage, in view of: disk snapshot storage, step 228, 0016, 0024, 0051, Table, 0084-0088. 

Claims 6, 13 and 20 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Kumar, as applied above and further in view of Patwardhan et al. (US 202000117365).
Regarding claim 6 of claim 1, the combination as applied with Ramesh teaches and renders obvious, data stored to Rows, but fails to teach as recited but, Patwardhan et al. is deemed to teach and render obvious the difference at 0018, by rendering obvious as claimed,

calculating, by the one or more computing devices, an index of the snapshot (see Index Size) 



SEE List of Backup files 0018, (associated with Fig. 1), determining, by the one or more computing devices, that the index is smaller than a stored index in a snapshot storage table 


SEE “the list of changed blocks being of smaller data size than the filter I/O records being flushed and replaced.” 

SEE “...replaced with a list of backed up data blocks indicating the changed blocks that were backed up to the target storage...” 

Note, the list reads on an Index and ° updating, by the one or more computing devices, the snapshot storage table by removing entries in a location containing the stored index and storing the snapshot information in the location, of the snapshot storage table Note in 0018, snapshot creation and thereafter use (see backup step completed), the records or the (Index), is flushed, and replaced with a list of backed up data blocks indicating the changed blocks that were backed up to the target storage, the list of changed blocks being of smaller data size than the filter I/O records being flushed and replaced. Appears teaches, replacing, in-place (List of Changes Blocks or an Index), as long as the size is smaller, than the flushed records (or Snapshot Indexes).

[0018] At the beginning of a new backup, in response to a backup request, an application agent can quiesce the state of an application having application data that is to be backed up. When quiescing the application, a Volume Snapshot Service (VSS) can stop the application and take an application-consistent snapshot of the application pending I/O's and memory. The application agent can then trigger a conventional snapshot of the production disks. The application agent can then request and obtain a VFIO snapshot, based on filter records generated and stored by the I/O Filter Driver intercepting I/O's, the I/O Filter Driver configured in accordance with a backup policy. The application agent can then trigger release of the snapshot of the production disks, release the VSS snapshot, and resume the application. The filter I/0 driver can then contact a backup proxy to perform the backup using the VFIO snapshot. After the backup is completed, one or more filter driver records, that were used to create the VFIO snapshot, can be flushed and replaced with a list of backed up data blocks indicating the changed blocks that were backed up to the target storage, the list of changed blocks being of smaller data size than the filter I/O records being flushed and replaced.

. 


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Kumar as applied and further in view of Millington et al. (US 2005/0256834).
Regarding claims 7 and 14, as amended, the combination as applied, fails to address as claimed, 
O	wherein the snapshot (Request), contains more than a predetermined number of rows (More than, Max Rows), and 
the predetermined number of rows (Max Rows) is a number of rows contained in one display page of a user device (Pred. Number of Rows).

The above is considered to, request of snapshot data to be (rendered in rows), wherein the number of requested Rows is greater, than the render-able number of rows (Less than) in a Single PAGE, a page be set to a maximum # rows, is dependent on settings, appears is directly related to handling data in render-able Pages (each page can have a Max # rows/page), while retrieving more than one page of data, rendering according to a Max row setting.
Millington teaches at 0136, performs and is deemed to render the concept obvious, to perform as claimed, in view of 
Millington to render and query row based records (see 25 records), requesting a number of Row records (16), above the page set maximum (5) and rendering less than requested (Per/page), by defining the maximum number of rows of data to display per/page (see 5), while requesting more rows (see 16) than can be rendered at one time or in one page.

Consider the Teaching, a request with settings or attributes, Page Size = 5 (Max 5 rows), having an associated, maximum record request = 16 records, with an associated PageButtonCount = 3.

	Note 16 rows are returned (as requested), but, a page is generated with, e.g. records 0-4 for PageIndex 1
[0136] As an example, consider the case where the database contains 25 records, the PageSize is 5 and the PageButtonCount is 3. One the first request, the grid retrieves data for startRecord=0 and maxRecords=16. Because 16 rows are returned, the grid knows to render all three pager buttons, plus the ellipses (because there is at least one more page to display). The grid still only renders the data records for the current PageIndex, e.g. records 0-4 for PageIndex 1…..

	The above appears allows requests for records above what a page setting can handle, causes the result to be in plural pages (Page Button Count), wherein each page with a fixed or a max set row count (see PageSize).
	
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination with Ramesh in view of the teachings of Millington, to perform or conform to request and results, wherein requests for plural rows and rendering a specified subset, # rows defined by the maximum rows/page, as taught by Millington, thereby controlling plural results .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) 	Britt (US 2012/0290609), was previously applied to teach (previous, claim 7), “one display page”, control, of a user device a predetermined number of rows. 

Note the operation is based on, “user preferred fields”, associated with DISPLAY (Page), size and associated with memory capabilities of the device, the display, renders pages (current view), with “...display columns of a specified number of receipts per page...”. 

Note #receipts per/row per page, being predetermined based on, “a number of rows contained in one display page of a user device”, dependent on the RM application set-up…

[0053] The selection of the user preferred fields may be limited, dependent on the display size and memory capabilities of the portable device. In other embodiments, the table may include fields defined by rows in a table and display columns of a specified number of receipts per page, dependent on the RM application set-up. In some embodiments, the user may be able to predefine the display set-up of the RM application.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162